PARKER, Judge.
Plaintiff contends that the court erred in granting defendant’s motion for an extension of time in which to file an answer to the complaint. G.S. 1A-1, Rule 6(b) gives the trial court the discretionary authority to enlarge the time period for filing an answer. If, as in this case, the request for such an enlargement is made after the expiration of the time to file, the court may enlarge the time period for filing if the failure to file was the result of excusable neglect. Johnson v. Hooks, 21 N.C. App. 585, 205 S.E. 2d 796 (1974). The trial court’s finding of excusable neglect is supported by the record, and there has been no showing that the court abused its discretion in allowing defendant to file his answer. Therefore, the order of the trial court is
Affirmed.
Judges Britt and Vaughn concur.